    Case 21-03000-sgj Doc 91 Filed 04/21/21                 Entered 04/21/21 16:36:39              Page 1 of 7



    PACHULSKI STANG ZIEHL & JONES LLP                     MUNSCH HARDT KOPF & HARR, P.C.
    Jeffrey N. Pomerantz (CA Bar No.143717)               Davor Rukavina
    (admitted pro hac vice)                               Texas Bar No. 24030781
    Ira D. Kharasch (CA Bar No. 109084)                   Julian P. Vasek, Esq.
    (admitted pro hac vice)                               Texas Bar No. 24070790
    John A. Morris (NY Bar No. 2405397)                   3800 Ross Tower
    (admitted pro hac vice)                               500 N. Akard Street
    Gregory V. Demo (NY Bar No. 5371992)                  Dallas, Texas 75201-6659
    (admitted pro hac vice)                               Telephone: (214) 855-7500
    Hayley R. Winograd (NY Bar No. 5612569)               Facsimile: (214) 855-7584
    (admitted pro hac vice)                               E-mail: drukavina@munsch.com
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067                                 Counsel for Highland Capital Management Fund
    Telephone: (310) 277-6910                             Advisors, L.P.
    Facsimile: (310) 201-0760

    HAYWARD PLLC                                          K&L GATES LLP
    Melissa S. Hayward                                    A. Lee Hogewood, III
    Texas Bar No. 24044908                                4350 Lassiter at North Hills Ave.
    MHayward@HaywardFirm.com                              Suite 300
    Zachery Z. Annable                                    Raleigh, NC 27609
    Texas Bar No. 24053075                                Telephone: (919) 743-7306
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106                       Artoush Varshosaz (TX Bar No. 24066234)
    Dallas, Texas 75231                                   1717 Main Street, Suite 2800
    Tel: (972) 755-7100                                   Dallas, TX 75201
    Fax: (972) 755-7110                                   Telephone: (214) 939-5659

    Counsel for Highland Capital Management, L.P.         Counsel for Highland Income Fund, Nexpoint Strategic
                                                          Opportunities Fund, Highland Global Allocation Fund,
                                                          and Nexpoint Capital, Inc.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  §
    In re:
                                                                  § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  § Case No. 19-34054-sgj11
                                      Debtor.                     §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                                                  § Adversary Proceeding No.
                                                                  §
                                                                  §
                                                                  §
                                                                  §

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42948.3 36027/002
 Case 21-03000-sgj Doc 91 Filed 04/21/21            Entered 04/21/21 16:36:39      Page 2 of 7




                                                        § No. 21-03000-sgj11
                               Plaintiff,               §
                                                        §
 vs.                                                    §
                                                        §
 HIGHLAND CAPITAL MANAGEMENT FUND                       §
 ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,               §
 HIGHLAND INCOME FUND, NEXPOINT                         §
 STRATEGIC OPPORTUNITIES FUND,                          §
 NEXPOINT CAPITAL, INC., AND CLO                        §
 HOLDCO, LTD.,                                          §
                        Defendants.


          STIPULATION REGARDING AGREED (I) SCHEDULING ORDER AND
       (II) ORDER FURTHER EXTENDING TEMPORARY RESTRAINING ORDER

        This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), on the one hand, and Highland

Capital Management Fund Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA” and

together with HCMFA, the “Advisors”), Highland Income Fund (“HIF”), NexPoint Strategic

Opportunities Fund (“NSOF”), and NexPoint Capital, Inc. (“NCI” and together with HIF and

NSOF, the “Funds,” and together with the Advisors, the “Defendants,” and the Defendants and the

Debtor, together the “Parties”), on the other hand, by and through their respective undersigned

counsel.

                                            RECITALS

        WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

        WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186];


                                                2
DOCS_NY:42948.3 36027/002
    Case 21-03000-sgj Doc 91 Filed 04/21/21                  Entered 04/21/21 16:36:39    Page 3 of 7




           WHEREAS, on January 6, 2021, the Debtor commenced an adversary proceeding (the

“Adversary Proceeding”) against Defendants by filing its complaint (the “Complaint”) [Docket

No. 1] 2 (the “Complaint”);

           WHEREAS, on January 8, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 12] (the “Alternative

Scheduling Order”);

           WHEREAS, on January 13, 2021, the Court entered that certain Agreed Order Granting

Defendant’s Motion for a Temporary Restraining Order Against Certain Entities Owned and/or

Controlled by Mr. James Dondero [Docket No. 20] (the “Consensual TRO”);

           WHEREAS, on January 24, 2021, the Advisors and Funds moved to dismiss the Complaint

[Docket No. 43] (the “Motion to Dismiss”);

           WHEREAS, on January 26, 2021, the Debtor and CLO Holdco, Ltd. filed that certain

Notice of Settlement pursuant to which the Debtor and CLO Holdco, Ltd. resolved their disputes

and CLO Holdco, Ltd. was dismissed from this Adversary Proceeding [Docket No. 50];

           WHEREAS, on January 26, 2021, the Court held an evidentiary hearing on the Debtor’s

motion for a preliminary injunction (the “Preliminary Injunction Hearing”), and such hearing has

been continued;

           WHEREAS, on February 10, 2021, the Court entered that certain Agreed Order Extending

Temporary Straining Order [Docket No. 64], pursuant to which the Consensual TRO was

extended;

           WHEREAS, on February 24, 2021, the Court entered that certain Agreed Order Further

Extending Temporary Straining Order [Docket No. 76], pursuant to which the Consensual TRO



2
    Refers to the docket number maintained in the above-captioned Adversary Proceeding.

                                                         3
DOCS_NY:42948.3 36027/002
 Case 21-03000-sgj Doc 91 Filed 04/21/21             Entered 04/21/21 16:36:39       Page 4 of 7




was further extended;

        WHEREAS, on March 1, 2021, the Debtor filed its opposition to the Motion to Dismiss

and a memorandum of law in support thereof [Docket Nos. 79, 80] (the “Debtor’s Opposition”);

        WHEREAS, on March 17, 2021, the Defendants filed their reply to the Debtor’s

Opposition [Docket No. 85];

        WHEREAS, the Parties have conferred and desire to: (a) dispense with the completion of

the Preliminary Injunction Hearing and move to the trial on the merits, (b) hold a single trial on

all of the Debtor’s claims asserted in this Adversary Proceeding, including the claim for a

permanent injunction, (c) enter into the proposed schedule specifically set forth below, and (d)

continue the Consensual TRO until the Court enters an order determining the Debtor’s claim for

permanent injunctive relief against the Defendants.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”):

                                Proposed Joint Scheduling Order

        Event                                         Deadline

        1. Deadline to Answer Complaint               April 28, 2021
        2. Service of Written Discovery               May 3, 2021
           Requests
        3. Service of Written Responses to            June 1, 2021
           Discovery
        4. Completion of Fact Discovery               June 9, 2021
        5. Expert Disclosures                         June 16, 2021
        6. Completion of Expert Discovery             June 23, 2021
        7. Exhibit and Witness Lists                  June 28, 2021
        8. Joint Pretrial Order and Proposed          July 1, 2021
        Findings of Fact and Conclusions of Law
        9. Trial Docket Call                          July 5, 2021

                                                 4
DOCS_NY:42948.3 36027/002
 Case 21-03000-sgj Doc 91 Filed 04/21/21               Entered 04/21/21 16:36:39    Page 5 of 7




        10. Oral Argument on Motion to Dismiss         July 13 and 14, 2021, commencing at
        and Trial on the Merits                        9:30 a.m. Central Time each day


        2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        3.       Paragraph 4 of the Consensual TRO is deemed deleted and replaced in its entirety

with the following new paragraph 4: “This Order shall remain in effect until the Court’s entry of

an order determining the Debtor’s claim for a permanent injunction against the Defendants.”

        4.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

reference, with respect to which all parties reserve their rights, if any.

                              [Remainder of Page Intentionally Blank]




                                                   5
DOCS_NY:42948.3 36027/002
 Case 21-03000-sgj Doc 91 Filed 04/21/21       Entered 04/21/21 16:36:39   Page 6 of 7




Dated: April 21, 2021.
                                     MUNSCH HARDT KOPF & HARR, P.C.

                                     /s/ Davor Rukavina
                                     Davor Rukavina
                                     Texas Bar No. 24030781
                                     Julian P. Vasek, Esq.
                                     Texas Bar No. 24070790
                                     3800 Ross Tower
                                     500 N. Akard Street
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     E-mail: drukavina@munsch.com

                                     Counsel for NexPoint Advisors, L.P.

                                     K&L GATES LLP

                                     /s/ A. Lee Hogewood III
                                     A. Lee Hogewood III (w/ permission)
                                     4350 Lassiter at North Hills Ave.
                                     Suite 300
                                     Raleigh, NC 27609
                                     Telephone: (919) 743-7306

                                     Artoush Varshosaz (TX Bar No. 24066234)
                                     1717 Main Street, Suite 2800
                                     Dallas, TX 75201
                                     Telephone: (214) 939-5659

                                     Counsel for Highland Income Fund, Nexpoint Strategic
                                     Opportunities Fund, Highland Global Allocation Fund,
                                     and Nexpoint Capital, Inc.

                                     - and -




                                           6
DOCS_NY:42948.3 36027/002
 Case 21-03000-sgj Doc 91 Filed 04/21/21       Entered 04/21/21 16:36:39   Page 7 of 7




                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 266326)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569) 10100
                                     Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     jmorris@pszjlaw.com
                                     gdemo@pszjlaw.com
                                     hwinograd@pszjlaw.com

                                     - and -

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Telephone: (972) 755-7100
                                     Facsimile: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                           7
DOCS_NY:42948.3 36027/002
